 

Exhibit 10.2

 

VACCINOGEN, INC.

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the “Agreement”), dated as of [DATE] (the
“Grant Date”), between Vaccinogen, Inc., a Maryland corporation, and the Grantee
whose names appears on the signature page hereof, is being entered into pursuant
to the Vaccinogen, Inc. 2015 Stock Incentive Plan (the “Plan”).

 

The Company and the Grantee hereby agree as follows:

 

Section 1.          Certain Definitions. Capitalized terms used in this
Agreement and not defined herein shall have the respective meanings given to
them in the Plan, and the following additional terms shall have the following
meanings:

 

“Cause” as to any Grantee who is party to an employment agreement with the
Company or a Subsidiary, has the same meaning as set forth in such employment
agreement. In the absence of such an employment agreement, “Cause” shall mean
the Grantee (i) shall have been convicted, indicted for, or entered a plea of
nolo contendere to, any felony or any other act involving fraud, theft,
misappropriation, dishonesty, or embezzlement, (ii) shall have committed
intentional and willful acts of misconduct that materially impair the goodwill
or business of the Company or cause material damage to its property, goodwill,
or business, or (iii) shall have willfully refused to, or willfully failed to,
perform in any material respect his or her duties, provided, however, that no
such termination for Cause under clause (iii) shall be effective unless the
Grantee does not cure such refusal or failure to the Company’s reasonable
satisfaction as soon as practicable after the Company gives the Grantee written
notice identifying such refusal or failure (and, in any event, within ten (10)
calendar days after receipt of such written notice). The determination as to
whether “Cause” has occurred shall be made by the Committee, which shall have
the authority to waive the consequences under the Plan of the existence or
occurrence of any of the events, acts or commissions constituting “Cause.” A
termination for Cause shall be deemed to include a determination following
termination of a Grantee’s Service Relationship for any reason that
circumstances existed prior to such termination sufficient for the Company or
one of its Subsidiaries to have terminated such Grantee’s Service Relationship
for Cause.

 

“Grantee” means the grantee of the Restricted Stock whose name is set forth on
the signature page of this Agreement (whether an employee, officer, Consultant
or director of the Company or a Subsidiary); provided that following such
person’s death, the “Grantee” shall be deemed to include such person’s
beneficiary or estate, and following such person’s Disability, the “Grantee”
shall be deemed to include such person’s legal representative.

 

“Restricted Stock” means the Stock evidenced by (and subject to the terms and
conditions of) this Agreement and the Plan.

 

 

 

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

“Service Relationship” means a Grantee’s relationship to the Company or any
Subsidiary as an employee, officer, Consultant or director (as applicable).

 

“Vested Shares” has the meaning given in Section 5.

 

“Vesting Date” has the meaning given in Section 5.

 

Section 2.          Grant of Restricted Stock. The Company hereby evidences and
confirms, effective as of the date hereof, its grant to the Grantee of the
number of shares of Restricted Stock specified on the signature page hereof.
This Agreement is entered into pursuant to, and the terms of the Restricted
Stock are subject to, the terms of the Plan. If there is any inconsistency
between this Agreement and the terms of the Plan, the terms of the Plan shall
govern. As of the Grant Date, the Restricted Stock will be registered in the
Grantee’s name. The Grantee agrees that, within twenty-five days of the Grant
Date, the Grantee shall give written notice to the Company as to whether or not
the Grantee has made an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Stock.

 

Section 3.          Vesting and Forfeiture

 

(a)          Based on Continued Employment. The Restricted Stock shall become
fully vested on the third anniversary of the Grant Date, subject to the
continuous existence of a Service Relationship until such date.

 

(b)          Alternative Award. No acceleration of vesting shall occur with
respect to Restricted Stock if the Committee reasonably determines prior to a
Change in Control that the Restricted Stock agreement shall be honored or
assumed, or new rights substituted therefor following the Change in Control
(such honored, assumed, or substituted award, an “Alternative Award”), provided
that any Alternative Award must:

 

(i)          Give the Grantee who held Restricted Stock rights and entitlements
substantially equivalent to or better than the rights and terms applicable under
this Restricted Stock agreement, including but not limited to an identical or
better vesting schedule; and

 

2

 

  

(ii)         Have terms such that if, within two years following a Change in
Control, a Grantee’s Service Relationship is involuntarily terminated (or
alternatively, in the case of a Grantee who is an employee, constructively
terminated) other than for Cause at a time when any portion of the Alternative
Award is non-vested, the non-vested portion of such Alternative Award shall
immediately vest in full. For purposes of this Section 3(b), involuntary
termination of the Service Relationship refers to actual, involuntary
termination (other than for Cause), and constructive termination of employment
(in the case of a Grantee who is an employee) refers to any of the following
(other than for Cause) occurring within two years following the Change in
Control: (A) material diminution in duties; (B) material diminution in
compensation, or (C) a requirement to relocate to a primary place of business
more than 50 miles from Grantee’s primary place of business immediately prior to
the Change in Control.

 

(c)          Notwithstanding Section 3(b), if the Committee, in its discretion,
determines that the Grantee will not receive an Alternative Award, any
Restricted Stock that is unvested as of the Change in Control shall become
vested as of the Change in Control.         

 

(d)          Limitation of Benefits. In the event that it is determined that any
acceleration of vesting, payment or other value provided under this Agreement in
connection with a change in control would be considered “parachute payments”
within the meaning of Section 280G of the Code (the “Parachute Payments”) that,
but for this Section 3(d) would be payable to Grantee hereunder, and would, when
combined with any other Parachute Payments under any other agreement or
arrangement, exceed the greatest amount of Parachute Payments that could be paid
to Grantee without giving rise to any liability for the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to Grantee hereunder shall be reduced such that it
shall not exceed the amount that produces the greatest after-tax benefit to
Grantee after taking into account any Excise Tax to be payable by Grantee.

 

(e)          Discretionary Acceleration. The Board, in its sole discretion, may
accelerate the vesting of all or a portion of the Restricted Stock at any time
and from time to time.

 

(f)          Effect of Termination of Service Relationship. If the Grantee’s
Service Relationship with the Company is terminated by either party to this
Agreement (including upon death or disability of the Grantee), any unvested
Restricted Stock shall be forfeited as of the date of termination.

 

(g)          No Other Accelerated Vesting. The vesting provisions set forth in
this Section 2, or expressly set forth in the Plan, shall be the exclusive
vesting provisions applicable to the shares of Restricted Stock and shall
supersede any other provisions relating to vesting, unless such other such
provisions expressly refer to the Plan by name and this Agreement by name and
date.

 

3

 

  

Section 4.          Dividends

 

If the Company pays any cash dividend on the Stock, the Company shall credit to
a bookkeeping account on behalf of the Grantee, an amount equal to the product
of (x) the number of shares of unvested Restricted Stock as of the record date
for such distribution, times (y) the per share amount of such dividend on Stock.
Any cash amounts credited to the Grantee’s account shall be paid to the Grantee
on the applicable Vesting Date, or alternatively, shall be forfeited at the same
time Grantee’s unvested Restricted Stock is forfeited. If the Company makes any
dividend payment on the Stock in the form of Stock or other securities, the
Company will credit the Grantee’s account with that number of additional shares
of Stock or other securities that would have been distributed with respect to
that number of shares of Stock underlying the unvested Restricted Stock as of
the record date thereof. Any such additional shares of Stock or other securities
shall be subject to the same vesting and transfer restrictions as apply to the
Restricted Stock.

 

Section 5.          Vesting of Restricted Stock

 

On each date on which shares of Restricted Stock become vested pursuant to this
Agreement (each, a “Vesting Date”), subject to Section 8(a), the shares of
Restricted Stock that have then vested (the “Vested Shares”) shall cease to be
subject to this Agreement.

 

Section 6.          Grantee’s Representations and Warranties

 

(a)          Understanding of Agreement. The Grantee represents and warrants
that the Grantee understands the terms and conditions that apply to the
Restricted Stock and the risks associated with the Restricted Stock.

 

(b)          No Right to Awards. The Grantee acknowledges and agrees that the
grant of any Restricted Stock (i) is being made on an exceptional basis and is
not intended to be renewed or repeated, (ii) is entirely voluntary on the part
of the Company; and (iii) should not be construed as creating any obligation on
the part of the Company to offer any Restricted Stock in the future.

 

Section 7.          Restriction on Transfer; Legending.

 

(a)          Prior to the applicable Vesting Date, the Restricted Stock is not
assignable or transferable, in whole or in part, and it may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise), except as otherwise set forth in
Section 12 of the Plan. Any purported transfer in violation of this Section 6
shall be void ab initio.

 

(b)          Prior to the applicable Vesting Date, a restrictive legend shall be
placed on any certificates representing the shares of Restricted Stock that
makes clear that the shares are subject to the vesting conditions set forth in
this Agreement and a notation shall be made in the appropriate records of the
Company or any transfer agent indicating that the shares are subject to such
restrictions.

 

4

 

  

Section 8.          Miscellaneous

 

(a)          Withholding. The Company, or a Subsidiary, shall require the
Grantee to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
obligations that may arise in connection with the vesting of the Restricted
Stock. In order to give effect to this Section 8(a), if so permitted by the
Committee, the Company may retain a number of shares of Restricted Stock that
have an aggregate Fair Market Value as of the Vesting Date equal to the amount
of such taxes required to be withheld (and the Grantee shall thereupon be deemed
to have satisfied his obligations under this Section 8(a)). The number of shares
of Restricted Stock subject to vesting on such Vesting Date shall thereupon be
reduced by the number of shares so retained. The foregoing method of withholding
shall not be applied to the extent that the Grantee elects to satisfy his
withholding obligation by delivery of cash to the Company from other sources. In
addition, the foregoing method of withholding shall not be available if
withholding in this manner would violate any financing instrument of the Company
or a Subsidiary.

 

(b)          Authorization to Share Personal Data. The Grantee authorizes the
Company to divulge or transfer personal data relating to the Grantee if and to
the extent appropriate in connection with this Agreement or the administration
of the Plan.

 

(c)          Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized equivalent of such
delivery, to the Company or the Grantee, as the case may be, at the following
addresses or to such other address as the Company or the Grantee, as the case
may be, shall specify by notice to the other:

 

(i)          if to the Company, to it at:

 

5300 Westview Drive, Suite 406

Frederick, Maryland 21703

Attn: Chief Executive Officer

 

(ii)         if to the Grantee, to the Grantee at his or her most recent address
as shown on the books and records of the Company.

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

(d)          Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

5

 

  

(e)          Waiver. Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement, and (C) waive or modify performance in a
less burdensome manner of any of the obligations of the other parties under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party or beneficiary, shall be deemed to constitute a waiver
by the party or beneficiary taking such action of compliance with any
representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto or beneficiary hereof of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by a party or beneficiary to exercise any right
or privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.

 

(f)          Amendment. Except as provided in the Plan, this Agreement may not
be amended, modified or supplemented orally, except by a written instrument
executed by the Grantee and the Company.

 

(g)          Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Grantee without the prior written consent of
the other party.

 

(h)          Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.

 

(i)          Arbitration; Waiver of Jury Trial. Any dispute, controversy or
claim arising out of or pursuant to the Plan, this Agreement, any other
agreement entered into pursuant to the Plan or any undertakings, covenants and
agreements incorporated by reference into the Plan or this Agreement shall be
adjudicated as provided in Section 24 of the Plan.

 

(j)          Titles and Headings. The titles and headings of the sections in
this Agreement are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement.

 

(k)          Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein shall also include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

(l)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

6

 

  

(m)          No Right to Continued Service Relationship. Nothing in this
Agreement shall be deemed to confer on the Grantee any right to a continued
Service Relationship, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such Service Relationship at any time.

 

(n)          Clawback. Grantee acknowledges and agrees to be bound by the
clawback provisions set forth in Section 20(b) of the Plan.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.

 

  VACCINOGEN, INC.           By:         Name:       Title:           GRANTEE  
              Name:    

 

Total Number of Shares
of Restricted Stock (Common Stock)

Granted Pursuant to this Agreement: ___________

   

 

7

 

